 In the Matter of CLEVELAND HOBBING MACHINE COMPANYandUNITEDAUTOMOBILE WORKERS OF AMERICA, LOCAL #631 (A. F. OF L.)Case No. R-1571-Decided December 18, 1939MachineToolsManufacturing Industry-Investigation of Representatives:controversy concerning representation of employees: rival organizations; refusalby employer to deal with either of the unions involved as the exclusive repre-sentative of employees-UnitAppropriate for Collective Bargaining:all em-ployees, including demonstrators, painters, and stock clerks, but excluding theforemen, the superintendent, the general manager, watchmen, the clerical force,the engineering department, and employee who is listed as a demonstrator onthe seniority list but who has been promoted to the position of salesman-Representatives:eligibility to participate in choice : employees within the appro-priate unit on the pay roll next preceding the date of election and those on theseniority list of the Company as of May 11,1939-Election OrderedMr. Max W. Johnstone,for the Board. .Mr. William H. Staples,of Cleveland, Ohio, for the Company.Mr. William L. BrookerandMr. Frank Evans,of Cleveland, Ohio,for Local #631.Mr. Jack N. TuckerandMr. Maurice Sugar,of Detroit, Mich., forLocal No. 409.Mr. Richard E. Reisinger,of Cleveland, Ohio, for U. A. W. A.,C. I. O.Mr. A. J. Toth,of counsel to the Board.DECISIONANDDIRECTION OF ELECTIONSTATEMENT OF THE CASEOn August 19, 1939, United Automobile Workers of America, Local#631, (A. F. of L.), herein called Local #631, filed with the RegionalDirector for the Eighth Region (Cleveland, Ohio), a petition allegingthat a question affecting commerce had arisen concerning the repre-sentation of employees of Cleveland Robbing Machine Company,Cleveland, Ohio, herein called the Company, and requesting an in-vestigation and certification of representatives pursuant to Section9 (c) of the National Labor Relations Act, 49 Stat. 449, herein called18 N. L.R. B., No. 61.412 CLEVELANDROBBINGMACHINE- COOMPAVY413the Act.On September 21, 1939, the National Labor Relations Board,acting pursuant to Section 9 (c) of the Act and Article III, Section3, of National Labor Relations Board Rules and Regulations-Series2, ordered an investigation and authorized the Regional Director toconduct it and to provide for an appropriate hearing upon due notice.On October 2, 1939, the Regional Director issued a notice of hear-ing, copies of which were duly served upon the Company, Local#631, and upon Local No. 409, International Union, United Auto-mobile Workers of America, affiliated with the Congress of IndustrialOrganizations, herein called Local No. 409, a labor organizationclaiming to represent employees directly affected by the investigation.Pursuant to notice a hearing was held on October 24, 1939,1 beforeEarl S. Bellman, the Trial Examiner duly designated by the Board.The Board, the Company, Local #631, and Local No. 409 wererepresented by counsel and participated in the hearing.Full oppor-tunity to be heard, to examine and cross-examine witnesses, and tointroduce evidence bearing on the issues was afforded all parties.At the opening of the hearing, Local No. 409 filed a petition tointervene in the proceedings which was granted by the Trial Exam-iner.During the course of the hearing, the Trial Examiner madeseveral rulings on motions and on objections to the admission ofevidence.The Board has reviewed the rulings of the Trial Exam-iner and finds no prejudicial errors were committed.The rulingsare hereby affirmed.Upon the entire record in the case, the Board makes the following:FINDINGS OF FACTI.THE BUSINESS OF THE COMPANY 2Cleveland Hobbing Machine Company, an Ohio corporation, withits office and plant in Cleveland, Ohio, is engaged in the manufactureof machine tools.During the year 1938 approximately 30 per centof the raw materials used by the Company were purchased outsideof Ohio and approximately 95 per cent of the finished products wereshipped outside of Ohio.During the same period, the Companyexpended approximately $169,686.43 for raw materials and its salesaggregated approximately $521,281.68 in value.The Company admits that it is engaged in interstate commercewithin the meaning of the Act.i The hearing originally scheduled for October 23, 1939, was adjourned until October 24,1939, with the consent of the parties.8These findings are based on a stipulation of facts entered into by all the parties at thehearing, 414DECISIONS OF NATIONAL LABOR RELATIONS BOARDII.THE ORGANIZATIONSINVOLVEDUnited Automobile Workers of America, Local #631, is a labororganization affiliated with the American Federation of Labor, ad-mitting to membership employees of the Company.Local No. 409, International Union, United Automobile Workersof America, is a labor organization affiliated with the Congress ofIndustrial Organizations, admitting to membership employees of theCompany.III.THE QUESTION CONCERNING REPRESENTATIONIn May 1937, the Committee for Industrial Organization becameactive in organizing the employees of the Company.On May 6,1937, the Company entered into a written contract for 1 year withLocal 328, United Automobile Workers of America,3 for its membersonly.Local No. 409 was established by charter in October 1937.Thereafter, on September 1, 1938, the Company entered into a writ-ten contract for 1 year with Local No. 409, for its members only.In February 1939, some of the employees of the Company changedtheir affiliation from Local No. 409 to Local #631. In September1.939,Local#631 and Local No. 409, each claiming to representa majority of the employees of the Company, sought recognitionas the sole bargaining agent of the employees and requested theCompany to enter into a written agreement.The Company refusedto deal with either labor organization until the question concerningrepresentation was determined by the Board.We find that a question has arisen concerning the representationof employees of the Company.IV.THE EFFECT OF THE QUESTION CONCERNING REPRESENTATIONWe find that the question concerning representation which hasarisen, occurring in connection with the operations of the Companydescribed in Section I above, has a close, intimate, and substantialrelation to trade, traffic, and commerce among the several States, andtends to lead to labor disputes burdening and obstructing commerceand the free flow of commerce.V.THE APPROPRIATE UNITLocal #631 and Local No. 409 stipulated that the unit appropri-ate for the purpose of collective bargaining consists of all the em-ployees of the Company, excluding the foremen, the superintendent,the general manager, the clerical force, and the engineering depart-5 This local was the predecessor of Local No. 409. CLEVELAND HOBBING MACHINE. COM'PA'NY415ment.The unions disagreed as to whether all salaried employees,two painters and stock clerks should be included in or excluded fromthe unit.In addition, Local No. 409 desires to exclude certain othernamed employees from the unit.The Company took no position inregard to the unit.The salaried employees in controversy are the demonstrators andthe watchmen.Local #631 desires their inclusion in the unit whileLocal No. 409 desires their exclusion.We shall consider these twocategories separately.The demonstrators are apparently eligible to membership in Local#631 but not in Local No. 409. They spend part of their timein regular production work at the plant and the remainder of theirtime on the road demonstrating and giving instructions in the opera-tion of the Company's machines to customers.They normally spendless than half of their time away from the plant.While on theroad, demonstrators are under the supervision of the general mana-ger of the Company but in the plant they do the same work and aresupervised by the same foremen as other plant production employees.They are the Company's best mechanics and most of them rank highin seniority, and are carried on the Company's seniority list withthe regular production employees.They are usually kept at workin the plant during the slack season.Local No. 409 contends thatdemonstrators should be excluded from the unit because they aresalaried employees, do part-time supervisory work, and are friendlywith the management because they work week ends on the farm ofWilliam H., Staples, the vice president and general manager of theCompany.The demonstrators are paid on a weekly basis, receiveapproximately 5 per cent more than the hourly production em-ployees and on occasion may engage temporarily in supervisory workby replacing foremen during times of illness.The demonstratorsapparently were not covered by Local 328's contract of May 6, 1937,which included all hourly paid employees, but seem to be included,although not expressly, in Local No. 409's contract of September1, 1938.4In view of all the facts, we are of the opinion that thedifferences between the incidents of employment of the demonstratorsand other production employees are not sufficient in this case to war-rant their exclusion from an industrial bargaining unit in which theywould otherwise be included.We find that the demonstrators shouldbe included within the appropirate unit.4 They wereexpressly excluded froma proposed contractsubmittedby Local No. 409to the Company on September18, 1939, but apparentlywere included in a proposed con-tract submitted to the companyby Local #631 on or about September15, 1939.6 SeeMatter of Diamond Iron WorksandUnitedElectricalRadioMachine Workers ofAmerica,Local 1140,6 N. L. R.B. 94;Matterof LaPlant-Choate Manufacturing Co., Inc.andUnited Farm Equipment Workers Organizing Committee,Local 116, affiliated with theC. I.0., 13 N. L. R. B. 1228;MatterofWade Manufacturing Corporationand Local294,United Furniture Workers of America,14 N. L. R. B. 1133. 416DECISIONS OF NATIONAL LABOR RELATIONS BOARDThe watchmen also are salaried employees, being paid on a weeklybasis.They are under the supervision of the plant superintendentand are not included on the Company's current seniority list.Al-though watchmen are considered by the Company to be part of theproduction system because they sweep the floors and do odd jobsabout the plant, such duties are incidental to their regular duties aswatchmen.They are apparently eligible to membership in Local#631 but not in Local No. 409.As in the case of the demonstrators,there is no sufficient collective bargaining history with respect to thewatchmen to afford a guide in the determination of the issue. Ithas been our practice not to include watchmen within a bargainingunit composed essentially of production employees where objectionto their inclusion is raised by a participating labor organization.We shall, therefore, exclude watchmen 6 from the bargaining unit.?Local #631 desires the exclusion of stock clerks from the unit.Local No. 409 desires their inclusion.There are two stock clerks,a night clerk and a day clerk.They appear to be eligible for mem-bership in both organizations.Local #631 did not seek to excludethem from the unit covered in its proposed contract of September 15,1939.They were apparently included in both Local 328's and LocalNo. 409's prior contracts.Their duties consist of distributing partsused in the assembly of machines to the employees in the shop.Although the stock clerks keep a record of all the material in thestockroom and of each part that comes in and leaves the stockroom,their work is more manual than clerical.The stock records andinventory are kept by the cost clerk who reports directly to theoffice.The stock clerks are under the supervision of the superin-tendent of the plant and not the cost clerk.Although classified onthe Company's seniority list as non-production employees, stock clerksare considered by the Company to be a part of the production systemand not clerical employees because of the nature of their work indistributing material used directly in the assembly of machines bymen in the plant.They will be included in the unit.Local #631 also desires the exclusion from the unit of two painters,one working on the day shift and the other on the night shift, whileIThis refersto the threeregular watchmen and does not include two employees, FrankWachter andStanley Roberts,-who act asrelief watchmenon the week ends.7SeeMatter of Plankinton Packing CompanyandPackingHouse WorkersOrganizingCommittee,5 N. L. R. B. 813;Matter or Simmons CompanyandSteelWorkersOrganizingCommittee,6 N. L. R. B. 208;Matter of Tennessee ElectricPowerCompanyandInter-nationalBrotherhood of Electrical Workers,7 N. L. R.B. 24 ; MatterofWalker VehicleCompany andThe Automatic Transportation Company,Divisionsof theYale & TowneManufacturingCompanyandWalker-Automatic Independent Labor Association, 7N. L.R. B. 827;Matterof ConsumersPower CompanyandInternationalBrotherhood of Elec-tricalWorkers,Local876,9 N. L. R. B. 742;Matter of Armour & CompanyandAmalga-mated Meat Cutters and Butcher Workmen of North America, Local No.235, 10 N. L. R. B.912;Matter of F. E. Booth&Company et al.andMontereyBay Area Fish Workers UnionNo. 23, 10 N.L. R. B. 1491. CLEVELANDH,OBBING MACHINE.COMPANY417Local No. 409 wishes them to be included.Local#631 offered noreason for its contention,and the painters are apparently includedunder its proposed agreement of September 15, 1939, as non-produc-tion employees.They were originally members of Local 328 and,have been members of Local No. 409 since it succeeded the formerorganization.Although theydirect the work of helpers in paintingthe machines built by the Company, they have no power to hire ordischarge.They are hourly employees and under the supervision ofthe superintendent.They will be included in the unit.Local No. 409 contends that Robert Mayfield, Walter Norton, FredDoyle, and Louis Rauch should be excluded from the unit becausethey holdstock in the Company. The first two employees'holdingsrange from 10 to 15 shares currently worth $8.00 per share. Therewas no showing concerning the extent of the other two employees'holdings,if any.The small interest of these employees in the Com-pany is not sufficient reason to exclude them from the unit and theywill be included.Local No. 409 also contends that 11 named em-ployees8spend part of their time in work on the farm of William H.Staples, the vice president and general manager of the Company,and should be excluded from the unit because of their friendly rela-tionshipwith the management.Several of the employees namedspend 4 or 5 days a month,and the remainder are periodically engagedin work on Staples' farm,generally during the slack season in theplant.They are paid for their farm work by Staples and not bythe Company.Such occasional employment does not so align themwith the managementthat theyshould be barred from a bargainingunit in which they would otherwise be included.We find that the1.1 named employees should be included in the unit.We find that all the employees of the Company, excluding theforemen, the superintendent,the general manager, the clerical force,watchmen,and the engineering department,constitute a unit appro-priate for the purpose of collective bargaining and that said unitwill insure to employees of the Company the full benefit of theirright to self-organization and to collective bargaining and otherwiseeffectuate the policies of the Act.VI. THE DETERMINATION OF REPRESENTATIVESA classified list of the employees appearing on the Company's payroll for the period ending October 17, 1939, showing 127 employeesin the appropriate unit, was offered in evidence.Local #631 intro-duced 107-membership cards in evidence in support of its claim thatthe majority of the employees had designated it as their collective8 Frank Pike, John Parker,Joe Dudek,Mike Dudek,Steve Stachelski,Stanley Stachelski,Frank Rowles,Hanson Presser, Gerald Sutters, Mike Corroscia,and Herman Royer. 418DECISIONS OF NATIONAL LABOR RELATIONS BOARDbargaining agent, but withdrew the cards from evidence at the closeof the hearing.Local No. 409 did not offer any proof concerningthe extent of its membership.'Both unions desire an election.Weshall, accordingly, direct that an election by secret ballot be held.'°The Company normally employs approximately 180 persons in itsplant.At the time of the hearing, the Company employed about 127men in the appropriate unit.Persons engaged for 30 consecutivedays in production work acquire seniority standing and must be givenpreferential treatment when it becomes necessary for the Companyto decreaseor increaseits force.1'Since the employees laid off duringthe slack season retain their status as employees they will be eligibleto vote in the election.Accordingly, we shall direct that all personswho are employees of the Company within the appropriate unit onthe pay roll next preceding the Direction of Election and those onthe seniority list as of May 11, 1939,12 except B. Abernathy,"' will beentitled to participate in the election.On the basis of the above findings of fact, and upon the entirerecord in the proceeding, the Board makes the following :CONCLUSIONS OF LAW1.A question affecting commerce has arisen concerning representa-tion of employees of Cleveland Robbing Machine Company, Cleve-land, Ohio, within the meaning of Section 9 (c) and Section 2 (6)and. (7) of the Act.2.All the employees of the Company, excluding the foremen, thesuperintendent, the general manager, the clerical force, watchmen,and the engineering department, constitute a unit appropriate forthe purposes of collective bargaining, within the meaning of Section9 (b) of the Act.DIRECTION OF ELECTIONBy virtue of and pursuant to the power vested in the NationalLabor Relations Board by Section 9 (c) of the National Labor Rela-9 There was testimony concerning a defection of members from the C. I. O. to the A. F.of L. but no indication of the extent of this defection.10 SeeMatter of Cudahy Packing CompanyandUnited Packinghouse Workers of America,Local No. 21,of the Packinghouse Workers Organizing Committee,affiliated with the Con-gress of Industrial Organizations,13N. L.R. B. 526;Matter of Armour & CompanyandUnited Packinghouse Workers, Local Industrial Union No. 13 of Packinghouse WorkersOrganizing Committee,affiliated wth C. I.0., 13 N. L.R. B. 567."The Company representative testified that the Company anticipated reemployment ofits normal complement of 180 within the next 3 months.12A seniority list as of that date was introduced in evidence without objection.How-ever, certain employees within the appropriate unit who were on the Company's pay roll ofOctober 17,1939, do not appear on the May 11,1939, seniority list.13 Abernathy,listed as a demonstrator on the seniority list, has been promoted to theposition of salesman. CLEVELAND ROBBING MACHINE GOMMPA'N!Y419tions Act, and pursuant to Article III, Section 8, of National LaborRelations Board Rules and Regulations-Series 2, it is herebyDIRECTED that, as part of the investigation ordered by the Boardto ascertain representatives for the purposes of collective bargain-ing, an election by secret ballot shall be conducted as early as possiblebut not later than thirty (30) days from the date of this Directionof Election under the direction and supervision of the RegionalDirector for the Eighth Region, acting in this matter as agent fortheNational Labor Relations Board and subject to Article III,Section 9, of said Rules and Regulations, among all the employeesof Cleveland Robbing Machine Company, Cleveland, Ohio, on thepay roll next preceding this Direction of Election and those whosenames appear on the seniority list of the Company as of May 11,1939, except Abernathy, and including employees ill or on vacation,but excluding the foremen, the superintendent, the general manager,the clerical force, watchmen, and the engineering department, andthose who have since quit or been discharged for cause, to determinewhether or not they desire to be represented by United AutomobileWorkers of America, Local #631, affiliated with the American Fed-eration of Labor, or Local No. 409, International Union, UnitedAutomobileWorkers of America, affiliated with the Congress ofIndustrial Organizations, or by neither.